Exhibit 10.32

CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

SUCH OMISSIONS DENOTED WITH [***].

 

 

SETTLEMENT AND RESTATED SUPPLY AGREEMENT

 

between

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

4070 Basel

Switzerland

– “FHLR” –

Roche Diagnostics GmbH

Sandhofer Strasse 116

68161 Mannheim

Germany

– “RDG” –

Roche Diagnostics Operations, Inc.

Hague Road

Indianapolis, IN

USA

– “RDO” –

FHLR, RDG and RDO collectively referred to as “Roche”

And

OraSure Technologies, Inc.

220 East First Street

Bethlehem, PA 18015

U.S.A.

– “OraSure” –

Dated as of November 18, 2013 (the “Effective Date”). OraSure, FHLR, RDG and RDO
are

referred to herein separately as a “Party” and collectively as the “Parties.”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   DEFINITIONS      3   

2.

   TERMINATION OF PRIOR AGREEMENTS; ONGOING SUPPLY      9   

3.

   ROCHE RIGHTS AND COVENANTS      9   

4.

   ORASURE RIGHTS AND COVENANTS      11   

5.

   SUPPLY TERMS      11   

6.

   SHIPMENT      12   

7.

   PRODUCT WARRANTIES      13   

8.

   PRICING; TERMS OF PAYMENT      14   

9.

   INTELLECTUAL PROPERTY LICENSES      15   

10.

   THIRD PARTY LICENSE      16   

11.

   REPRESENTATIONS AND WARRANTIES      16   

12.

   RECALLS; COMPLAINTS      18   

13.

   RECORDS AND AUDIT RIGHTS      18   

14.

   SECURING OF SUPPLY – RISK MANAGEMENT      19   

15.

   DURATION; TERMINATION      20   

16.

   CONFIDENTIALITY      21   

17.

   INDEMNIFICATION      22   

18.

   NOTICES      24   

19.

   MUTUAL RELEASES      25   

20.

   MISCELLANEOUS      26   

 

2/50



--------------------------------------------------------------------------------

WHEREAS,

   OraSure and RDO, RDG and FHLR entered into a Joint Development and
Cross-License Agreement, dated August 14, 2008 (the “Development Agreement”),
and OraSure and FHLR entered into a Commercialization and Supply Agreement,
dated as of December 22, 2009 (the “Commercialization Agreement”);

WHEREAS,

   by letter dated November 22, 2012, Roche notified OraSure that it is
terminating both the Development Agreement and Commercialization Agreement and,
by letter dated December 21, 2012, OraSure advised Roche that it believes Roche
is not permitted to terminate such Agreements and the Parties have since then
disagreed on the validity of the termination; and

WHEREAS,

   the Parties wish to settle such disputes amicably and restate their on-going
relationship in one single agreement containing the terms and conditions set
forth in this Settlement and Restated Supply Agreement (this “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and intending to be legally bound hereby, the Parties agree as
follows.

 

1. DEFINITIONS

For the purpose of this Agreement, the terms set forth below shall be defined as
follows:

 

Affiliate

  

means

 

(a)    an organization, which directly or indirectly controls a Party;

 

(b)    an organization, which is directly or indirectly controlled by a Party;

 

(c)    an organization, which is controlled, directly or indirectly, by the
ultimate parent company of a Party.

  

Control as per (a) to (c) is defined as owning 50 % (fifty percent) or more of
the voting stock of a company or having otherwise the power to govern the
financial and the operating policies or to appoint the management of an
organization.

 

With respect to Roche the term “Affiliate” shall not include Chugai
Pharmaceutical Co., Ltd, 1-1, Nihonbashi-Muromachi 2-chome, Chuo-ku, Tokyo,
103-8324, Japan, unless Roche opts for such inclusion by giving written notice
to OraSure.

Agreement

   means this Agreement and all annexes hereto, in each case as amended from
time to time.

Application

   means, with respect to an Immunoassay and a Platform, all know- how,
specifications, methods, instructions, processes, software, or data for
processing such Immunoassay with such Platform.

 

3/50



--------------------------------------------------------------------------------

Business Day    means any day other than (a) Saturday or Sunday or (b) any
statutory holiday in Germany, or holiday in the United States on which offices
of the Federal Reserve Bank of Philadelphia are required to be closed.
Calibrators    means the calibrators and controls developed by OraSure under the
Development Agreement for use in performing the Immunoassays on the Platforms,
including all modifications and improvements to the calibrators and controls.
Calibrator Specifications    means the final specifications reflected in the
FDA-approved or cleared application for each Calibrator, as attached hereto as
Exhibit B. Commercialization Agreement    means the Commercialization and Supply
Agreement dated December 22, 2009, as amended. Confidential Information    means
the terms and conditions of this Agreement and all information and data,
regardless of form, provided by a Party (the “Disclosing Party”) to the other
(the “Receiving Party”) under the terms of this Agreement or regarding the
purpose of this Agreement, either of a business or technical nature, and which
information is clearly marked confidential or if disclosed orally is declared by
the originator as confidential and summarized in writing within thirty (30) days
from the day of disclosure. Controlled    means, at any time with respect to a
particular item, material, information or Intellectual Property Rights, that at
such time a Party (a) owns or has a right or license to and (b) has the ability
to make available and license or sublicense (as the case may be) to the other
Party, such item, material, information or Intellectual Property Rights.
Development Agreement    means the Joint Development and Cross-License Agreement
dated August 14, 2008. DOA Detection    means the detection of drugs of abuse.
Effective Date    means the date first set forth above. FDA    means the United
States Food and Drug Administration or any successor agency having the
administrative authority to regulate the sale or marketing of medical devices in
the United States. FHLR    means F. Hoffmann-La Roche Ltd or any successor.
Fully Automated    means, with respect to an Immunoassay, the suitability of
such Immunoassay for processing on a fully automated laboratory instrument. GMP
   means the current good manufacturing practices as specified in the quality
system regulations at 21 CFR Part 820 or similar regulatory laws of any
applicable Regulatory Authority, as such regulatory laws are in effect at the
time of design and/or manufacturing.

 

4/50



--------------------------------------------------------------------------------

Immunoassay    means a homogenous Fully Automated immunoassay for DOA Detection
in Oral Fluid for amphetamines, methamphetamine, cocaine, opiates and PCP, which
have been developed by Roche under the Development Agreement and have received
510(k) clearance from the FDA. Immunoassay Specifications    means the final
specifications reflected in the FDA-approved or cleared application for each
Immunoassay, attached hereto as Exhibit A. Indemnified Party and Indemnifying
Party    have the meanings set forth in Section 17.5. Intellectual Property
Rights    means all intellectual property rights and other proprietary rights,
in any jurisdiction, whether registered or unregistered, including such rights
in (a) patents, patent applications, inventions (whether or not patented or
patentable) and other industrial property rights, (b) copyrights and other
rights associated with works of authorship, (c) trade secrets rights, know-how
(whether relating to, without limitation, development, processing, manufacture,
use or operation), proprietary techniques, methodologies and processes, rights
in confidential information and (d) trademarks, service marks, trade names and
other product, service or company identifiers, including such rights in all
applications, registrations, extensions, renewals, continuations,
continuations-in-part, combinations, divisions and reissues of the foregoing.
Intercept® Device    means (a) the Oral Fluid collection device known as
Intercept® developed, manufactured and owned by OraSure for use in DOA
Detection, as such device exists as of the Effective Date, (b) the Second
Generation Intercept® Device and/or (c) any other future versions or
modifications or improvements of any of the foregoing. Losses    means any
losses, liabilities, claims, damages, settlements, judgments, awards, actions,
suits and costs whatsoever, including reasonable attorneys’ fees and
disbursements and the costs of enforcing any indemnity granted under this
Agreement. Manufacturing Know-How    means, with respect to any Product, any
proprietary or non-public know-how, data, information, non-patented inventions,
methods, instructions, processes, formulae, expert opinions or similar items
Controlled by a Party and used or developed for use in the manufacturing of such
Product. Manufacturing Records    has the meaning set forth in Section 13.2.

 

5/50



--------------------------------------------------------------------------------

OCC    shall have the meaning set forth in Section 14.2. Oral Fluid    means
mucosal transudate, saliva, or other fluids extracted from the human oral
cavity. OraSure Applications    means the Applications to allow the Immunoassays
to be used in connection with those Third Party Platforms allocated to OraSure
in any Statement of Work attached as an exhibit to the Development Agreement.
OraSure Background IPR    means any Intellectual Property Right Controlled by
OraSure or its Affiliates that: (a) directly relates to the scope of the
Project, (b) is or was disclosed to Roche, utilized by either Party in
connection with the Project or comprised within, practiced by, or relating to
the manufacture or use of any Development (as defined in the Development
Agreement) and (c) either (i) was Controlled by OraSure or its Affiliates prior
to the commencement of the Project or (ii) during the term of the Development
Agreement but wholly independent of the Project was developed or acquired by
OraSure or its Affiliates (whether by assignment, under license or otherwise).
Without limiting the foregoing, and notwithstanding anything to the contrary in
this Agreement, the Parties acknowledge and agree that all Intellectual Property
Rights in each of (x) the Antibodies (as defined in the Development Agreement)
and Calibrators owned or Controlled by OraSure and in existence as of the
effective date (including all related Know-How) of the Development Agreement,
(y) the first generation of the Intercept® Device (including rights under US
Patent Nos. 5,103,836, 5234001 and 5,335,673, the trademark “Intercept” and all
related Know-How) and (z) the Second Generation Intercept® Device owned or
Controlled by OraSure and in existence as of the effective date (including all
related Know-How) of the Development Agreement constitute OraSure Background
IPR. OraSure Clone    shall have the meaning set forth in Section 9.1. OraSure
IPR    means OraSure Background IPR and such Project IPR comprised in (a) the
Intercept® Device or the OraSure Applications or (b) any antibodies, Calibrators
or improvements thereto developed solely by OraSure after the effective date of
the Development Agreement. OraSure Releasees and OraSure Releasors    shall have
the meanings set forth in Article 19. Party    means FHLR, RDG, RDO or OraSure.
Person    means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any governmental or agency or political subdivision thereof.

 

6/50



--------------------------------------------------------------------------------

Platform    means a Fully Automated laboratory instrument suitable for
processing one or more of the Immunoassays for DOA Detection. Proceeding   
means any claim, suit or proceeding. Product    Means any Immunoassay or
Calibrator. Project    means (a) the design and development of the Immunoassays
under the Development Agreement; (b) the development of a Second Generation
Intercept® Device (as defined herein) under the Development Agreement to be used
in conjunction with such Immunoassays; and (c) the marketing, commercialization,
manufacture and distribution of such products under the Commercialization
Agreement and this Agreement. Project IPR    means, subject to the OraSure
Background IPR and Roche Background IPR, any and all Intellectual Property
Rights conceived, invented, developed or authored (including all such rights in
and to Developments) in connection with the Project by any Party, whether alone
or together with the other Party, from the time of the commencement of the
Project and through the termination of this Agreement. For avoidance of doubt,
the Project IPR includes any such Intellectual Property Rights conceived during
the Project but reduced to practice after expiration or termination of this
Agreement, or invented (as such term is defined under U.S. Patent law) during
the Project but which is the subject of a patent application filed after
expiration or termination of the Project. Purchase Order    shall have the
meaning set forth in Section 5.5. Purchaser    means, with respect to a Product,
the Party that is purchasing the Product from the other Party in exchange for
payment of the applicable Transfer Price. Quality Requirements    means, with
respect to any Product, the quality standards, change procedures, and other
practices and requirements set forth in Exhibit C. RDG    means Roche
Diagnostics GmbH or any successor. RDO    means Roche Diagnostics Operations,
Inc. or any successor. Regulatory Authority    means, with respect to any
country or jurisdiction, any governmental authority involved in granting
approval of the investigation, manufacture, distribution, marketing, sale,
pricing or reimbursement of the Products in that country or jurisdiction,
including the FDA in the United States. Representative    means, for any Party,
any employee, director or agent of such Party.

 

7/50



--------------------------------------------------------------------------------

Roche    means FHLR, RDG and RDO, collectively. Roche Applications    means the
Applications to allow the Immunoassays to be used in connection with the Roche
Platforms and certain Hitachi and Olympus platforms. Roche Background IPR   
means any Intellectual Property Right Controlled by Roche or its Affiliates
that: (a) directly relates to the scope of the Project, (b) is or was disclosed
to OraSure, utilized by either Party in connection with the Project or comprised
within, practiced by, or relating to the manufacture or use of any Development
(as defined in the Development Agreement) and (c) either (i) was Controlled by
Roche or its Affiliates prior to the commencement of the Project or (ii) during
the Project Term (as defined in the Development Agreement) but wholly
independent of the Project is or was developed or acquired by Roche or its
Affiliates (whether by assignment, under license or otherwise). Without limiting
the foregoing, and notwithstanding anything to the contrary in this Agreement,
the Parties acknowledge and agree that all Intellectual Property Rights in the
DAT Microparticle Technology (as defined in the Development Agreement)
constitute Roche Background IPR. Roche IPR    means Roche Background IPR and
such Project IPR as is comprised in the Immunoassays and the Roche Applications
or is related to any antibodies or improvements thereto developed solely by
Roche after the effective date of the Development Agreement. Roche Platform   
means a Platform Controlled by Roche. Roche Releasees and Roche Releasors   
shall have the meanings set forth in Article 19. Roche Trademarks    shall have
the meaning set forth in Section 9.2. Second Generation Intercept® Device   
means the second generation of the Intercept® Device developed by OraSure and
known as the Intercept® I2 Oral Fluid collection device, including any
modifications or improvements to such device. [***]    [***] [***]    [***]
Supplier    means, with respect to a Product, the Party that is supplying the
Product to the other Party in exchange for payment of the applicable Transfer
Price.

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

8/50



--------------------------------------------------------------------------------

Term    has the meaning set forth in Section 15.1. Third Party    means a Person
that is not a Party or an Affiliate of a Party. Third Party Claim    has the
meaning set forth in Section 17.1. Transfer Price    means the applicable price
set forth in Exhibits F-1 and F-2 to be paid by one Party to the other Party for
the purchase of a Product.

 

2. TERMINATION OF PRIOR AGREEMENTS; ONGOING SUPPLY

 

2.1 Subject to the provisions of this Agreement, OraSure and Roche agree that
all rights and obligations under the Development and the Commercialization
Agreement terminate as of the Effective Date of this Agreement. For the
avoidance of doubt, all previous agreements between the Parties shall be
superseded by this Agreement. Notwithstanding the foregoing, (a) Section 4.1,
4.2, 4.5, 4.6, 4.7, and 4.8 of the Development Agreement shall survive the
termination of the Development Agreement; (b) any Products previously supplied
by one Party to the other under the Commercialization Agreement shall be subject
to and covered by the terms of this Agreement; and (c) any “Confidential
Information” (as that term is defined under the Development Agreement and
Commercialization Agreement), received or used by the Parties prior to the
Effective Date of this Agreement shall be deemed to be “Confidential
Information,” as that term is defined herein and such Confidential Information
shall be subject to Article 16 hereof.

 

2.2 During the Term of this Agreement, Roche shall supply to OraSure the
Immunoassays under the terms and conditions described in this Agreement.

 

2.3 During the Term of this Agreement, OraSure shall supply Roche with
Calibrators under the terms and conditions described in this Agreement. Roche
shall use the Calibrators provided hereunder solely for release testing
performed in connection with the manufacture of Immunoassays purchased by
OraSure under this Agreement.

 

3. ROCHE RIGHTS AND COVENANTS

 

3.1

Exclusivity. Except as provided below, during the Term of this Agreement and for
two years after the expiration or earlier termination of this Agreement, Roche
and its Affiliates shall not, directly or indirectly, enter into any written or
oral agreement or other arrangement with, or assist, license, support or
finance, any Third Party, with respect to the development, commercialization,
marketing, manufacture or sale of any homogeneous Fully-Automated Oral Fluid
immunoassays for use with an Oral Fluid collection device in DOA Detection and
(b) will only sell, promote and use its homogeneous Fully-Automated Oral Fluid
immunoassays (including the Immunoassays) with OraSure’s Intercept® Device for
DOA Detection and shall not engage in or sponsor any studies regarding or
develop any materials that promote the use of the Immunoassays with any
collection device other than the Intercept® Device for DOA Detection.
Notwithstanding the foregoing, any technical assistance or support that Roche
provides to an end-user customer by opening a reagent channel on a Roche

 

9/50



--------------------------------------------------------------------------------

  Platform for the use of an oral fluid immunoassay purchased by such end-user
customer from OraSure or a Third Party shall not be considered a breach of this
Section 3.1. Such assistance may include the supply of empty reagent cassettes
to the end-user customer.

 

3.2 Assistance. Roche agrees to continue to provide assistance with respect to
the OraSure Application for the Olympus 680 platform, as outlined in the letter
dated M ay 27, 2013 from Roche to OraSure and attached hereto as Exhibit H.

 

3.3 Early Termination of Supply. Roche shall be entitled to terminate this
Agreement and the foregoing supply obligation upon not less than thirty
(30) days prior written notice once OraSure is able to purchase from a Third
Party commercial quantities of alternative Fully-Automated Oral Fluid
immunoassays for each of the drugs-of-abuse indicated above in the definition of
“Immunoassays” and for THC that have received FDA 510(k) clearance for use with
the Second Generation Intercept® Device.

 

3.4 Payments. Roche agrees to pay OraSure the amount of $8.3 million (eight
million three hundred thousand U.S. Dollars) within thirty (30) days after the
Effective Date of this Agreement.

In addition, in the event OraSure places its final binding Purchase Order for
Immunoassays during any one of the following periods, Roche shall pay OraSure
the indicated amount of additional compensation:

 

  (a) On or prior to December 31, 2013, Roche shall pay to OraSure $6.0 million
(six million U.S. Dollars);

 

  (b) During the period January 1, 2014 to June 30, 2014, Roche shall pay to
OraSure $5.5 million (five million five hundred thousand U.S. Dollars);

 

  (c) During the period July 1, 2014 to September 30, 2016, Roche shall pay to
OraSure $1.5 million (one and one-half million U.S. Dollars); or

 

  (d) During the period October 1, 2016 to September 30, 2017, Roche shall pay
to OraSure $750,000 (seven hundred fifty thousand U.S. Dollars).

Any amount due to OraSure under this Section 3.4 shall be paid by Roche within
thirty (30) days after placement of OraSure’s final Purchase Order to Roche. A
final Purchase Order shall be deemed to have been placed by OraSure, upon
Roche’s receipt of a formal notice by OraSure together with a copy of such final
Purchase Order.

 

3.5 Regulatory Approvals. Roche shall ensure commercially reasonable efforts to
maintain in good standing all approvals received from Regulatory Authorities for
the Immunoassays that are in effect as of the Effective Date, including all
510(k) clearances for the Immunoassays received from the FDA.

 

3.6

To the extent OraSure is able to obtain a supply of alternative homogeneous
Fully Automated immunoassays for DOA Detection in Oral Fluid (other than the
Immunoassays), OraSure shall endeavor in good faith to make those immunoassays

 

10/50



--------------------------------------------------------------------------------

  available for purchase by Roche so long as it is not precluded from doing so
by contract. The terms for supply of such immunoassays to Roche shall be subject
to mutual agreement by the Parties.

 

4. ORASURE RIGHTS AND COVENANTS

 

4.1 Immunoassays. OraSure shall have the right to market, distribute and sell
the Immunoassays into any market without restriction, subject to compliance with
applicable regulatory approvals and applicable law. For clarification purposes,
OraSure shall be free, directly or indirectly, to enter into any agreement or
other arrangement with, or assist, license, support or finance, any Third Party
with respect to the development, commercialization, marketing, modification or
sale of any homogeneous Fully-Automated Oral Fluid immunoassays for use with the
Intercept® Device in DOA Detection.

 

4.2 Alternate Source. OraSure shall notify Roche as soon as practicable after
one or more submissions to the FDA have been filed for clearance of immunoassays
to be used with the Second Generation Intercept® Device for DOA Detection that
are comparable to the Immunoassays.

 

5. SUPPLY TERMS

 

5.1 Immunoassays. During the Term of this Agreement, Roche agrees to manufacture
and supply to OraSure the Immunoassays in accordance with the Immunoassay
Specifications set forth in Exhibit A, the Quality Requirements set forth in
Exhibit C, and the other requirements of this Agreement, in exchange for payment
of the applicable Transfer Prices set forth in Exhibit F-1.

 

5.2 Calibrators. During the Term of this Agreement, OraSure agrees to
manufacture and supply to Roche the Calibrators in accordance with the
Calibrator Specifications set forth in Exhibit B, the Quality Requirements set
forth in Exhibit C, and the other requirements of this Agreement, in exchange
for payment of the applicable Transfer Prices set forth in Exhibit F-2.

 

5.3 Technical Support. Each Party shall provide and maintain, at its own
expense, adequate support services and a staff properly trained in all aspects
of its Products to provide the other Party and its customers such levels of
technical support throughout the Term that are commercially reasonable in light
of the then current and reasonably anticipated sales volumes of such Products.
In particular, Roche shall provide technical support for the Immunoassays, the
Roche Platforms and the Roche Applications to OraSure and all customers served
by OraSure pursuant to this Agreement. Technical support required under this
Section 5.3 will include, without limitation, responding to questions from
customers and the other Party regarding the Products and providing to the other
Party and its customers, at no additional charge, all reasonable training to
appropriate personnel in the proper use of its Products.

 

5.4

Terms and Conditions. The terms and conditions of this Agreement and its
Exhibits shall control all sales of all Products hereunder between the Parties.
No different or additional terms and conditions on any purchase order,
acknowledgment or other transmittal, whether a standard business form or
otherwise, utilized by OraSure or

 

11/50



--------------------------------------------------------------------------------

  Roche in connection with the sale of Products to the other Party shall be
construed or deemed to be an amendment of or supplement to this Agreement or
otherwise binding on either OraSure or Roche.

 

5.5 Purchases of Product. The Purchaser may purchase Products from the Supplier
by issuing binding purchase orders (each, a “Purchase Order”) to the Supplier
pursuant to the terms of this Agreement. Each Purchase Order shall be subject to
Section 5.4 and shall state the quantity and type of Product to be purchased,
delivery date(s), routing instructions, destination(s) and confirmation of the
applicable Transfer Price hereunder. The Supplier shall indicate its acceptance
or rejection of a Purchase Order within ten (10) Business Days after receipt;
provided that the Supplier may reject a Purchase Order, in whole or in part,
only if: (a) the Purchase Order fails to comply with the terms and conditions of
this Agreement; or (b) the volume under the Purchase Order and all other
accepted Purchase Orders covering the same period exceeds the volume in the
Purchaser’s then current forecast (delivered pursuant to Section 5.6) for such
period by more than 50% (fifty percent). If requested by Purchaser following the
Purchaser’s receipt of the Supplier’s rejection notice under clause (b) above,
the Supplier will use commercially reasonable efforts to deliver the excess
volume of the Products specified in the rejected Purchase Order, but the
Supplier’s failure to so deliver the excess volume shall not be a breach of this
Agreement. In no event shall the Supplier be liable to any Third Party for the
Supplier’s failure to deliver the Products to the Purchaser by any delivery due
date set forth in any Purchase Order.

 

5.6 Forecasts. As soon as practicable after the Effective Date, each Party shall
provide to the other Party a written forecast of the Party’s anticipated monthly
requirements for each of the Products of the other Party during the subsequent
twelve (12) months. Thereafter, no later than ten (10) days before the beginning
of each calendar quarter during the Term, each Party shall provide the other
Party with an additional, non-binding written forecast of the Party’s
anticipated monthly requirements for each of the Products of the other Party
during the subsequent twelve (12) months. Notwithstanding the foregoing, the
Parties agree that binding Purchase Orders shall be issued on a made-to-order
basis.

 

6. SHIPMENT

 

6.1 Delivery Terms. Each Supplier shall ship its Products EX WORKS (Incoterms
2010) its respective facility. All risk of loss, damage, spoilage, improper
storage, mishandling and negligence for all Product shall pass to Purchaser at
the time of delivery to the shipper at Supplier’s facility. For purposes of
clarification, Roche agrees that it will ship Immunoassays to OraSure solely
from Roche’s facilities in Indianapolis, Indiana, U .S.A . or other U.S.
locations.

 

6.2

Packaging. Each Supplier shall be responsible for boxing, crating, handling,
storage and other packaging requirements for its Products prior to shipment.
Each Supplier shall package, handle and otherwise prepare Product to be supplied
for shipment in a manner that is: (a) in accordance with the applicable Product
specifications and good commercial practice, (b) acceptable to common carriers
for shipment, and (c) adequate to ensure safe arrival of the Products. All costs
related to such boxing, crating, handling, storage and other packaging shall be
borne by

 

12/50



--------------------------------------------------------------------------------

  the Supplier, except as provided below. Each Supplier shall arrange for
transportation of its Products to the destination designated by the Purchaser,
by a common carrier selected by the Purchaser. If the Purchaser requests
non-standard packaging, the Supplier shall use reasonable efforts to accommodate
that request and shall be entitled to charge an additional fee for such
packaging in accordance with Supplier’s then existing pricing policies. The
Supplier shall ensure that all Products are suitably packed for shipment in the
Supplier’s standard containers and shall adhere, with regard to palettes or
wooden packages to the rules of the International Plant protection Convention
(IPPC) and meet the corresponding standard (ISPM No. 15).

 

6.3 Shipment Documents. The Supplier shall provide to the Purchaser, in advance
of each shipment, all necessary information relating to such shipment, including
without limitation, the identity of the carrier, flight number or similar
information, scheduled arrival time and package identification number.

 

6.4 Product Identification. The delivered Products must be marked with
Purchaser’s Purchase Order number, Purchaser’s catalogue number (in case of
Roche: 11 digit), lot number, expiry date and quantity on the outside transport
box, all packing slips and invoices in accordance with the applicable
Specifications.

 

6.5 Certificate of Analysis. Supplier shall issue a certificate of analysis in
respect of each batch of Product sold to the Purchaser, which – in addition to
accompanying the delivery – shall be forwarded to Purchaser by facsimile. Each
certificate of analysis shall include the results of testing performed by
Supplier in accordance with its Quality Management System and shall confirm that
the Product meets the applicable specifications. The expiration date on the
certificate of analysis has to be given in the following format: year – month –
last day of month (example: 2013-11-30). Purchaser shall be entitled to rely
upon each Supplier certificate of analysis of the Product. Supplier shall
provide Purchaser with any applicable validation certificates upon request.

 

7. PRODUCT WARRANTIES

 

7.1 Roche Limited Product Warranty. Roche warrants to OraSure that: (a) each
Immunoassay, when shipped, will conform to the Immunoassay Specifications, the
Quality Requirements and all other terms of the this Agreement, (b) at the time
of delivery, title to each Immunoassay shall be delivered to OraSure free and
clear of all liens or encumbrances, (c) none of the Immunoassays shall, at the
time of delivery, be adulterated or misbranded within the meaning of the Federal
Food, Drug, and Cosmetic Act, as amended (21 U.S.C. 321-394), or similar law of
any other jurisdiction, and (d) each Immunoassay shall be new and shall be free
from defects in materials and workmanship for a period equal to its stated shelf
life (the “Roche Warranty Period”).

 

7.2

OraSure Limited Product Warranty. OraSure warrants to Roche that: (a) each
Calibrator, when shipped, will conform to the Calibrator Specifications, (b) at
the time of delivery, title to each Calibrator shall be delivered to Roche free
and clear of all liens or encumbrances, (c) no Calibrators shall, at the time of
delivery, be adulterated or misbranded within the meaning of the Federal Food,
Drug, and

 

13/50



--------------------------------------------------------------------------------

  Cosmetic Act, as amended (21 U.S.C. 321-394), or similar law of any other
jurisdiction. and (d) each Calibrator shall be new and shall be free from
defects in materials and workmanship for a period equal to its stated shelf life
(the “OraSure Warranty Period”).

 

7.3 Disclaimer of Warranty. The express representations and warranties set forth
in this Article 7, in Article 11 and in Exhibit C are in lieu of all other
representations and warranties, whether expressed or implied. Each party hereby
disclaims any and all other representations and warranties of any kind,
expressed or implied, whether arising from a course of dealing or usage of
trade, including, without limitation, the implied warranties of merchantability,
fitness for a particular purpose and non-infringement.

 

7.4 Warranty Remedies. During the Roche Warranty Period and the OraSure Warranty
Period, the purchasing Purchaser shall have the right to reject the whole batch
and the applicable Supplier shall replace, at its own expense, or at the
Purchaser’s option, refund or credit the purchase price of, any Product, as the
case may be, that does not comply with the applicable limited warranty set forth
in Sections 7.1 or 7.2 of this Agreement. The obligation to replace defective
Products or provide a credit or refund pursuant to this Section 7.4 shall not
apply to any Products that have been subjected to misuse, mishandling, storage
in a manner inconsistent with labeling, neglect, modification or unusual
physical or chemical stress after delivery to the Purchaser. Except for each
Party’s indemnification obligations under Article 17, this Section 7.4 states
the Parties sole and exclusive remedy for failure of any Products to comply with
the applicable limited warranty set forth in Sections 7.1 and 7.2.

 

8. PRICING; TERMS OF PAYMENT

 

8.1 Prices. Subject to the other provisions of this Section 8, the Transfer
Prices for the Immunoassays and the Calibrators shall be as set forth in
Exhibits F-1 and F-2, respectively.

 

8.2 Payment Terms. The Purchaser shall pay the Supplier all amounts due under
this Agreement (other than those stated in Section 3.4) in U.S. Dollars no later
than thirty (30) days from the date of the invoice from the Supplier for such
amounts. Overdue amounts shall bear interest at a rate of one percent (1%) per
month or such lower rate required by law, until paid. Payment of any amount by a
Purchaser hereunder shall be made either by check or wire transfer to an account
designated by the Supplier.

 

8.3 Taxes; Freight. Prices for the Products are EX WORKS (Incoterms 2010) the
respective facility where the Products are shipped and are exclusive of all
sales, use, ad valorem and other similar taxes, customs, duties and other
similar imports, fees and governmental charges, and freight, shipping and
insurance charges. Any such charges shall be the sole responsibility of the
Purchaser.

 

8.4 Fixed Prices. Prices for Immunoassays and Calibrators shall be fixed for the
Term of this Agreement.

 

14/50



--------------------------------------------------------------------------------

9. INTELLECTUAL PROPERTY LICENSES

 

9.1 License Grant by OraSure.

 

  (a) OraSure IPR. OraSure hereby grants Roche a non-exclusive, fully paid up,
royalty-free, non-transferable license without the right to sublicense under the
OraSure IPR, as necessary to perform Roche’s manufacturing, importation and
other obligations respecting the Immunoassays and the Calibrators under this
Agreement.

 

  (b) OraSure Clone. OraSure has transferred to Roche a clone for the production
of certain cocaine antibodies (the “OraSure Clone”). OraSure hereby grants to
Roche a non-exclusive fully paid up royalty-free, non-transferable limited
license, without the right to sublicense, to use the OraSure Clone solely for
the production of Immunoassays pursuant to this Agreement. Notwithstanding the
foregoing, OraSure shall retain all right, title and interest in and to the
OraSure Clone, subject to the limited license described above.

 

9.2 License Grant by Roche.

 

  (a) Roche IPR. Roche hereby grants OraSure a non-exclusive, fully paid up,
royalty-free, non-transferable limited license without the right to sublicense
under the Roche IPR, as necessary to perform OraSure’s marketing, manufacturing,
distribution, importation and other obligations respecting the Immunoassays
under this Agreement. It is expressly understood by the Parties that Roche has a
non-exclusive license, without the right to sublicense, [***], and that no
rights under that license shall be transferred or sub-licensed to OraSure under
this Agreement, provided that to the extent OraSure makes, uses or sells the
Immunoassays hereunder, such activity is being conducted on behalf of Roche and
pursuant to Roche’s “have made” and/or “have sold” rights under the
aforementioned license.

 

  (b) Roche Trademarks. Roche hereby grants OraSure a nonexclusive, fully paid
up, royalty-free, non-transferable limited license to use Roche’s trademarks,
trade names and logos as provided on Exhibit G or identified in writing by Roche
from time to time (the “Roche Trademarks”) on labeling and promotional materials
for the purpose of promoting and selling the Immunoassays in accordance with
this Agreement. No labeling or promotional materials bearing the Roche
Trademarks may be used without Roche’s prior written approval, which shall not
be unreasonably withheld but shall be conditioned upon OraSure maintaining the
distinctiveness of the trademarks of each Party and including a tag line that
indicates that OraSure’s use of the Roche Trademarks is pursuant to a license
from Roche. Notwithstanding anything herein to the contrary, OraSure’s use of
the Roche Trademarks shall be conditioned upon OraSure’s compliance with Roche’s
then-

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

15/50



--------------------------------------------------------------------------------

  current quality standards, which standards Roche may update from time to time
by written notice to OraSure, it being understood that OraSure may use up any
packaging, labeling or promotional material that it has at the time of the
update, either in stock or in process. Roche consents to OraSure’s use of all
promotional, marketing and training materials for the Immunoassays that have
been previously developed and approved by the Parties. For the avoidance of
doubt, Roche shall have no obligation to provide any such material to OraSure.

 

9.3 No Other Rights; Allocation of Goodwill; Quality Control. Except for the
licenses granted in this Article 9, neither Party shall acquire any right,
title, or interest in any trademark, trade name, or logo, including foreign
translations thereof, or any copyright, patent or other intellectual property of
the other Party by reason of this Agreement.

 

10. THIRD PARTY LICENSE

 

10.1 Compliance. Roche represents and warrants that Roche and its Affiliates
will comply with the terms of [***], with respect to the Immunoassays, including
payment of all royalties thereunder with respect to sales of the Immunoassays
(whether sold separately or otherwise in combination with other products or
equipment) by Roche or its Affiliates to OraSure or other customers. Roche
represents and warrants that it will pay royalties under [***] based on
OraSure’s net sales invoiced to its customers in the United States.

 

10.2 Report. OraSure agrees co-operate and to provide its net sales information
for Immunoassays as reasonably requested by Roche to allow Roche to comply with
its obligations towards the licensor under [***].

 

11. REPRESENTATIONS AND WARRANTIES

 

11.1 Representations and Warranties by Roche. Roche represents and warrants as
of the Effective Date and during the Term as follows:

 

  (a) Organization and Authority. It is a corporation validly existing and in
good standing under the laws of the state or country of its organization or
formation. It has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. All corporate
acts and other proceedings required to authorize such execution, delivery, and
consummation have been duly and properly taken and obtained.

 

  (b) Enforceability. This Agreement has been duly executed and delivered by
Roche and constitutes legal, valid, and binding obligations of Roche enforceable
against Roche in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization and other similar laws and equitable
principles relating to or limiting creditors’ rights generally.

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

16/50



--------------------------------------------------------------------------------

  (c) No Conflicts. The execution, delivery and performance of this Agreement by
Roche does not violate the provisions of, or constitute a breach or default
under (i) the articles of incorporation or any other applicable corporate or
organic documents of Roche or (ii) any material contract to which Roche may be
bound.

 

  (d) Non-Infringement. Other than rights granted to Roche by OraSure under this
Agreement and the Development Agreement, to the knowledge of Roche, Roche
Controls all Intellectual Property Rights necessary to fulfill its duties and
obligations pursuant to this Agreement. To the knowledge of Roche, the sale,
distribution or use of the Immunoassays by the Parties as contemplated hereunder
will not infringe or misappropriate the Intellectual Property Rights of any
Third Party.

 

11.2 Representations and Warranties of OraSure. OraSure represents and warrants
as of the Effective Date and during the Term as follows:

 

  (a) Organization and Authority. It is a corporation validly existing and in
good standing under the laws of the State of Delaware, U.S.A. It has full
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. All corporate acts and other
proceedings required to authorize such execution, delivery, and consummation
have been duly and properly taken and obtained.

 

  (b) Enforceability. This Agreement has been duly executed and delivered by
OraSure and constitutes legal, valid, and binding obligations of OraSure
enforceable against OraSure in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization and other similar laws and
equitable principles relating to or limiting creditors’ rights generally.

 

  (c) No Conflicts. The execution, delivery and performance of this Agreement by
OraSure does not violate the provisions of, or constitute a breach or default
under (i) the articles of incorporation or any other applicable corporate or
organic documents of OraSure or (ii) any material contract to which OraSure may
be bound.

 

  (d) Non-Infringement. Other than rights granted to OraSure by Roche under this
Agreement and the Development Agreement, to the knowledge of OraSure, OraSure
Controls all Intellectual Property Rights necessary to fulfill its duties and
obligations pursuant to this Agreement.

 

11.3 No Re-packaging or Re-Labeling. Neither Party shall re-package or re-label
Products purchased from the other; provided that Products can be aggregated and
packaged in shipping boxes or containers with labeling approved by the other
Party.

 

17/50



--------------------------------------------------------------------------------

12. RECALLS; COMPLAINTS

 

12.1 Recall. Each Party shall immediately notify the other Party in writing
should it become aware of any defect or condition that may render any Product
unsafe to use or in violation of any applicable requirement of law or that may
constitute a deviation from the warranties made in Articles 7 or 11 or Exhibit
C. Upon the determination of the Supplier to recall the affected Product, the
Parties shall carry out any recall or replacement in full compliance with
applicable laws and regulations and in the manner agreed upon between the
Parties in as expeditious a manner as possible and in such a way as to cause the
least disruption and to preserve customer goodwill and the reputation of the
affected Product and the Parties. Each Party shall reimburse the other Party in
full for all reasonable, direct costs of the recall or replacement of a Product
it supplied hereunder, but only if the recall or replacement results from a
defect in the manufacture, packaging, or labeling of the Product or from any
breach of warranty by such Party, and not from any action taken or omitted by
the other Party. The direct costs for which a Party shall reimburse the other
Party shall be limited to out-of-pocket costs, such as mailing and printing
costs and other amounts paid to Third Parties. Neither Party shall have
liability to the other Party (or others) for indirect costs of the recall or
replacement, such as lost profits, employee time, or overhead. Notwithstanding
the foregoing, Purchaser shall have the right to request a recall of the Product
if Purchaser, in good faith, believes a Recall is warranted. In such case,
Supplier shall consider in good faith whether or not to recall the Product.

 

12.2 Complaints. Each Party shall notify the other Party promptly of the receipt
of any complaints about such other Party’s Products and shall forward all
complaints to the other Party or its local Affiliate of other Party as soon as
practicable after receipt by the Party. Each Party shall have primary
responsibility for investigating, responding and reporting to all such
complaints relating to its Products. Each Party shall cooperate with the other
Party, as necessary and useful, to investigate and respond to such complaints.

 

13. RECORDS AND AUDIT RIGHTS

 

13.1 Records of Sales. OraSure shall maintain accurate and complete records of
each sale and use of the Immunoassays. Each Party shall comply with all
record-keeping requirements imposed by the FDA or other regulatory or
governmental authorities. Each Party promptly shall disclose to the other Party
any records required to be maintained under this Section 13.1, including such
records as may be necessary for the other Party to comply with all regulatory
approvals obtained for the import, marketing, sale, use or distribution of the
Products and other requirements of the FDA.

 

13.2 Manufacturing Records. In compliance with applicable laws, GM P and its own
internal quality systems, each Party shall maintain reproducible records of all
information, data and documentation relating to its manufacturing processes, its
Products, the Quality Requirements, and the applicable Specifications and its
performance under this Agreement (the “Manufacturing Records”), including,
without limitation, incoming quality control tests and/or inspection reports,
final inspection reports, certificates of analysis or compliance, batch records,
design records, written policies and procedures, test results, reports,
correspondence, memoranda, safety information and information relating to
recalls until five (5) years after the expiration or early termination of this
Agreement.

 

18/50



--------------------------------------------------------------------------------

13.3 Audit of Manufacturing Records. Within five (5) Business Days after a
request is made by either Party, the other Party’s manufacturing processes,
Products and Manufacturing Records shall be open to audit, inspection,
examination and evaluation during normal working hours and at reasonable
intervals, by the requesting Party or its authorized representatives to the
extent reasonably necessary to evaluate the other Party’s compliance with
applicable laws and/or other requirements in connection with its performance
under this Agreement. Without limiting the generality of the foregoing, the
Party being audited shall permit the requesting Party or its authorized
representative, subject to reasonable confidentiality restrictions, to enter the
manufacturing, packaging, and quality control facilities to inspect and audit
all the manufacturing processes (including equipment, facilities, operations and
procedures), Products (including by sampling of such Products) and Manufacturing
Records (including Records relating to quality assurance and regulatory
compliance as they pertain to the Product(s) or to the system support and
processes used to manufacture, process and/or package the Product(s)). For the
purpose of such audits, inspections, examinations, and evaluations, the
requesting Party or its authorized representatives shall have access to such
manufacturing processes, Products and Manufacturing Records beginning on the
Effective Date and continuing until five (5) years after the termination or
expiration of this Agreement. In addition, the Party being audited shall provide
adequate and appropriate workspace for the requesting Party or its authorized
representatives to conduct such audits, inspections, examinations and
evaluations

 

14. SECURING OF SUPPLY – RISK MANAGEMENT

 

14.1 Raw Materials. Supplier shall maintain such stock of raw materials and
packaging sufficient to ensure Purchaser’s prospective three months requirement
of Products.

 

14.2

Failure to Supply. As soon as practicable after the Effective Date, the Parties
shall establish an Operations Coordination Committee (“OCC”), which shall
include representatives from each Party’s operations and supply chain management
organizations. The OCC shall meet (by phone or in person) at least on a
quarterly basis in locations alternately selected by each Party to discuss
(a) Product supply performance for each Party; (b) the maintenance of minimum
safety stocks for each Party for both finished Products and critical raw
materials; (c) the performance and robustness of each Party’s manufacturing
processes and any identifiable risks to Product supply; and (d) any
manufacturing process non-conformances or deviations experienced by either Party
which could create a risk to Product supply. Each Party shall cooperate with the
other and provide information reasonably required for the OCC to perform its
functions under this Section 14.2. The OCC will evaluate potential risks to
Product supply and develop action plans to avoid supply interruptions and
customer backorders. The OCC shall meet more frequently than quarterly if
necessary in order to address critical supply issues or to resolve or prevent
potential supply problems. If either Party is unable to correct or prevent a
supply interruption, the OCC will determine in good faith plans to resolve such
problems, including the potential transfer of one or more manufacturing
processes to a Third Party or another location managed by an affected Party.
Each Party may appoint a Project Logistics Manager from its organization and,
upon the appointing Party’s request, such Manager will be permitted to work at
the other Party’s manufacturing facilities for periods of time

 

19/50



--------------------------------------------------------------------------------

  to be reasonably determined by the OCC. Each Project Logistics Manager shall
assist the OCC in scheduling and conducting meetings and performing its
functions hereunder.

 

15. DURATION; TERMINATION

 

15.1 Term. The term of this Agreement will commence on the Effective Date and
shall expire on the 5th (fifth) anniversary of the Effective Date unless
terminated earlier pursuant to Sections 15.2, 15.3 or 3.3 (the “Term”).

 

15.2 Termination for Cause. This Agreement may be terminated as follows:

 

  (a) Termination for Breach. Either Party may terminate this Agreement:
(i) sixty (60) days following written notice if the other Party is in breach of
any material obligation under this Agreement, where such breach is capable of
being cured and the breaching Party fails to cure the breach within such sixty
(60) day period and (ii) immediately upon written notice if the other Party is
in breach of any material obligations under this Agreement and such breach is
incapable of being cured.

 

  (b) Failure to Pay. Either Party may terminate this Agreement if the other
Party has failed to pay timely any amounts due under this Agreement which
non-payment is not cured within thirty (30) days of receipt of written notice of
such non-payment, provided that the Agreement shall not be terminated if the
other Party’s failure to pay all or any portion of any invoice is base on such
Party’s good faith dispute regarding the invoice.

 

  (c) Insolvency. Either Party may terminate this Agreement immediately upon
written notice in the event that bankruptcy, insolvency, dissolution or
liquidation proceedings of any nature are instituted by or against the other
Party, the other Party makes an assignment of its assets for the benefit of its
creditors or the other Party discontinues all or a significant part of the
business operations of the other Party that are material to the performance of
such Party’s obligations under this Agreement.

 

  (d) Attempted Assignment. Either Party may terminate this Agreement
immediately upon written notice upon the occurrence of an attempted assignment
or transfer by the other Party that is prohibited by Section 20.1.

 

  (e) Force Majeure Event. Either Party may terminate on thirty (30) days
written notice if a Party is subject to force majeure event, as described in
Section 20.13, that has extended or is reasonably likely to extend for a
continuous period of at least 180 days.

 

15.3

Termination for Infringement. Either Party may terminate this Agreement upon
thirty (30) days written notice pursuant if a Third Party asserts or threatens
any bona fide claim, suit or action asserting that any of the manufacture,
marketing, import, sale or use of any of such Party’s Products infringes upon
any Intellectual Property Rights of such Third Party and the Party responsible
for the manufacture

 

20/50



--------------------------------------------------------------------------------

  of such Products reasonably determines after consultation with outside legal
counsel that the other options provided in Section 17.4 are not commercially
practicable.

 

15.4 Events Upon Termination. Upon termination or expiration of this Agreement:

 

  (a) Following termination of this Agreement, OraSure may continue selling any
inventory of the Immunoassays remaining in its possession after such
termination.

 

  (b) Roche shall cease to produce antibodies from the OraSure Clone and, at
OraSure’s request, either destroy the OraSure Clone or return the OraSure Clone
to OraSure or its designee.

 

  (c) Except as otherwise provided under this Section 15.4, this Agreement shall
become void and have no further effect, without liability on the part of either
Party hereto, provided that neither Party shall be relieved from any obligation
already accrued prior to the effective date of such expiration or termination,
nor from any liability for a breach of this Agreement occurring prior to such
effective date of such expiration termination.

 

  (d) Articles 7, 9, 10, 11, 12, 13, 16, 17, 18, 19 and 20 and Sections 3.1 and
15.4 of this Agreement shall survive any expiration or termination of this
Agreement.

 

16. CONFIDENTIALITY

 

16.1 Confidential Treatment. During the Term of this Agreement and for a period
of five (5) years thereafter, each Party agrees not to disclose any of the other
Party’s Confidential Information to any Third Party or use any such Confidential
Information for any purpose other than the performance or enforcement of this
Agreement, except as permitted hereunder, without first obtaining the other
Party’s prior written consent.

Each Party further agrees to take all practicable steps to ensure that any such
Confidential Information shall not be used by its Affiliates, Representatives or
advisors, except under same terms of confidentiality as stated herein. Each
Party shall be responsible for any breach of this Article 16 by any of its
Affiliates, Representatives or advisors.

 

16.2 Exceptions. The above provision of confidentiality and non-use shall not
apply to that part of such Confidential Information which the receiving Party is
clearly able to demonstrate:

 

  (a) was fully in its possession prior to receipt from the other; or has been
independently developed as shown by respective documents; or

 

  (b) was in the public domain at the time of receipt from the other; or

 

  (c) became part of the public domain through no default of the receiving
Party, its Affiliates, Representatives or advisors; or

 

21/50



--------------------------------------------------------------------------------

  (d) was lawfully received from some Third Party having a right of further
disclosure; or

 

  (e) is required to be disclosed by law or applicable government regulations.

 

16.3 Disclosure. A receiving Party may disclose the other Party’s Confidential
Information pursuant to applicable law (including applicable securities laws and
regulations and the rules of any stock exchange) or subpoena or other
governmental order or process only if the receiving Party, if legally permitted,
provides the disclosing Party with prompt written notice of such requirement
sufficient to give the disclosing Party the opportunity to seek a protective
order, injunction or other measure to limit or prevent the disclosure of its
Confidential Information. Any such disclosure shall be limited to such portions
of the Confidential Information that the receiving Party’s legal counsel advises
is required under the applicable law, subpoena or order or process.

 

16.4 Return or Destruction of Confidential Information. Upon expiration or
earlier termination of this Agreement, the receiving Party shall, upon request,
promptly deliver to the disclosing Party all Confidential Information of the
disclosing Party, together with all copies thereof, in the possession, custody
or control of the receiving Party or, alternatively, with the written consent of
the disclosing Party, destroy all such Confidential Information and certify such
destruction in writing to the disclosing Party; provided, however, that the
receiving Party may retain a list that contains general descriptions of the
information it has returned or destroyed to facilitate the resolution of any
controversies after the disclosing Party’s Confidential Information is returned.

 

17. INDEMNIFICATION

 

17.1 OraSure Indemnity. OraSure shall, at its sole expense, defend, indemnify
and hold harmless Roche and its Affiliates and their respective Representatives
and permitted successors and assigns from and against all Losses incurred as a
result of or in connection with any Third Party claim, suit or action (a “Third
Party Claim”): (a) for bodily injury, personal injury, death and property damage
caused by a Calibrator, or caused by the negligence of OraSure or any person for
whose actions OraSure is legally liable; (b) arising out of a breach by OraSure
of any of its representations and warranties set forth in Sections 7.2 or 11.2
of this Agreement and Exhibit C; or (c) asserting that any of the manufacture,
marketing, sale, import or use of the Calibrators infringes upon, or constitutes
a misappropriation of, such Third Party’s Intellectual Property Rights;
provided, however, that in each case OraSure shall have no liability to Roche
for any Losses to the extent that such Losses resulted from or arose out of:
(i) the negligence or misconduct of Roche or any person for whose actions Roche
is legally liable; (ii) a breach by Roche of any of its representations or
warranties set forth in Sections 7.1 or 11.1 of this Agreement or Exhibit C; or
(iii) any event or occurrence for which Roche has an indemnification obligation
under Section 17.2.

 

17.2

Roche Indemnity. Roche shall, at its sole expense, defend, indemnify and hold
harmless OraSure and its Affiliates and their respective Representatives,
permitted successors and assigns from and against all Losses incurred as a
result of or in

 

22/50



--------------------------------------------------------------------------------

  connection with any Third Party Claim: (a) for bodily injury, personal injury,
death and property damage caused by any Immunoassay, or caused by the negligence
of Roche or any person for whose actions Roche is legally liable; (b) arising
out of a breach by Roche of any of its representations and warranties set forth
in Sections 7.1 or 11.1 of this Agreement or Exhibit C; (c) asserting that any
of the manufacture, marketing, sale, import or use of the Immunoassays infringes
upon, or constitutes a misappropriation of, such Third Party’s Intellectual
Property Rights; or (d) arising out of any claim that any of the Roche
Trademarks constitutes an infringement or dilution of a Third Party’s trademark
rights; provided, however, that in each case Roche shall have no liability to
OraSure for any Losses to the extent that such Losses resulted from or arose out
of: (i) the negligence or misconduct of OraSure or any person for whose actions
OraSure is legally liable; (ii) a breach by OraSure of any of its
representations or warranties set forth in Sections 7.2 or 11.2 of this
Agreement or Exhibit C; or (iii) any event or occurrence for which OraSure has
an indemnification obligation under Section 17.1.

 

17.3 Indemnification Limitation. Notwithstanding Sections 17.1 and 17.2, no
Party shall have an indemnification obligation with respect to a claim that the
combination of the Immunoassays, the Roche Platforms, the Calibrators and the
Intercept® Device (and not such respective Products individually) infringes a
Third Party’s patent rights.

 

17.4 Additional Rights for Claims of Infringement. Without limitation of any
rights and obligations of OraSure and Roche under this Article 17, if a Third
Party asserts or threatens any claim, suit or action asserting that any of the
manufacture, marketing, import, sale or use of any Product infringes upon any
Intellectual Property Rights of such Third Party, then the Supplier of such
Product shall, at its election, either (a) procure a license for the other Party
to continue selling and distributing the infringing Product, (b) modify such
Product to make it non-infringing, (c) obtain a license from the Third Party and
make an appropriate adjustment to the applicable Transfer Price, acceptable to
the other Party, for the infringing Product hereunder to reflect any additional
royalties payable by the other Party to such Third Party, or (d) if none of the
foregoing is commercially practicable, terminate this Agreement.

 

17.5

Indemnification Procedures. If any Proceeding is commenced against a Party
entitled to indemnification under Section 17.1 or Section 17.2 (the “Indemnified
Party”), written notice thereof shall be given to the Party that is obliged to
give the indemnification (the “Indemnifying Party”) as soon as reasonably
possible. If, after such notice, the Indemnifying Party acknowledges that this
Agreement applies with respect to such claim, the Indemnifying Party shall be
entitled, if it so elects, in a written notice promptly delivered to the
Indemnified Party, but in no event less than thirty (30) days prior to the date
on which a response to such claim is due, to immediately take control of the
defense and investigation of such claim. The Indemnified Party shall cooperate,
at the Indemnifying Party’s cost, in all reasonable respects with the
Indemnifying Party and its attorneys in the investigation, trial and defense of
such claim and any appeal arising therefrom; provided, however, that the
Indemnified Party may, at its own cost and expense, participate, through its
attorneys or otherwise, in such investigation, trial and defense of such claim
and any appeal arising therefrom. No settlement of a claim

 

23/50



--------------------------------------------------------------------------------

  or other Proceeding shall be entered into without the consent of the
Indemnified Party which consent shall not be unreasonably withheld or delayed.
If, after investigation of the facts known at the time, the Indemnifying Party
disputes its obligation to indemnify the Indemnified Party: (a) the Parties
shall cooperate to ensure that timely and adequate defense of the claim is
provided, (b) all defense costs shall initially be shared equally, and (c) the
dispute between the Parties regarding the Indemnifying Party’s obligation to
indemnify shall be resolved in accordance with the provisions of Section 20.8;
provided that if such dispute between the Parties is finally resolved in favor
of the Indemnifying Party, all such defense costs shall be borne by the
Indemnified Party, and if the matter is finally resolved in favor of the
Indemnified Party, all such defense costs shall be borne by the Indemnifying
Party.

 

17.6 Limitations on Liability. Except with respect to any damages or settlements
amounts paid by an indemnified party to a third party that are subject to an
indemnification obligation of the other party hereunder, or any direct claim for
intellectual property infringement or misappropriation that may be asserted by
one party against the other, neither party shall be liable for any special,
incidental, consequential, indirect, enhanced or punitive damages arising in any
way out of this agreement, however caused and on any theory of liability. This
limitation will apply even if the other party has been advised of the
possibility of such damage

 

18. NOTICES

 

18.1 Notice. Any notice required or permitted to be given hereunder shall be
sent in writing by registered or certified airmail, postage prepaid, return
receipt requested, or by facsimile or hand delivery addressed to the Party to
whom it is to be given as follows:

 

If to    Roche: F. Hoffmann-La Roche Ltd    Corporate Legal Department (CLL)   
Grenzacherstrasse 124    4070 Basel    Switzerland    Attention: Head Legal
Diagnostics    Facsimile No. +41 61 68 81396 With a copy to:    Roche
Diagnostics International Ltd    Forrenstrasse 2    6340 Rotkreuz    Switzerland
   Attention: Lifecycle Leader Core Reagents    Roche Professional Diagnostics
   Facsimile No. +41 41 798 7387 If to OraSure:    OraSure Technologies, Inc.   
220 East First Street    Bethlehem, PA 18015    Facsimile: (610) 882-2275   
Attention: President    Facsimile No. 610-882-2275

 

24/50



--------------------------------------------------------------------------------

With a copy to:    OraSure Technologies, Inc.    220 East First Street   
Bethlehem, PA 18015    Facsimile: (610) 882-2275    Attention: General Counsel
   Facsimile No. 610-882-2275

or to such other address or addresses as may from time to time be given in
writing by either Party to the other pursuant to the terms hereof.

 

18.2 Effective Notice. Any notice given in accordance with this Article shall be
effective upon receipt by the Party to whom it is addressed.

 

19. MUTUAL RELEASES

 

  19.1 Release by Roche: Except as provided in Section 2.1 and subject to
OraSure’s compliance with the terms hereof, Roche, for itself and on behalf of
its Affiliates, predecessors, successors and assigns (hereinafter in this
Section 19.1 individually and collectively referred to as the “Roche
Releasors”), fully and forever releases and discharges OraSure and its
Affiliates, and each of their respective predecessors, successors, assigns,
officers, directors, employees, agents, attorneys, advisors and shareholders
(hereinafter individually and collectively referred to in this Section 19.1 as
the “OraSure Releasees”), of and from any and all claims, controversies,
actions, causes of action, suits, debts, accounts, bonds, covenants, contracts,
agreements, promises, demands, damages, judgments, executions, costs, expenses,
charges, liabilities, sums of money, doings, omissions, losses, exposures, and
obligations of any kind whatsoever, at law or in equity, direct or indirect,
known or unknown, matured or unmatured, that the Roche Releasors, or any of
them, ever had, now has, or may have in the future by reason of, arising out of,
or relating to any matter or cause whatsoever related to the Development
Agreement or the Commercialization Agreement existing or occurring from the
beginning of the world until the Effective Date of this Agreement.

 

  19.2

Release by OraSure. Except as provided in Section 2.1 and subject to Roche’s
compliance with the terms hereof, OraSure, for itself and on behalf of its
Affiliates, predecessors, successors and assigns (hereinafter in this
Section 19.2 individually and collectively referred to as the “OraSure
Releasors”), fully and forever releases and discharges Roche and its Affiliates,
and their respective predecessors, successors, assigns, officers, directors,
employees, agents, attorneys, advisors, distributors and shareholders
(hereinafter individually and collectively referred to in this Section 19.2 as
the “Roche Releasees” ), of and from any and all claims, controversies, actions,
causes of action, suits, debts, accounts, bonds, covenants, contracts,
agreements, promises, demands, damages, judgments, executions, costs, expenses,
charges, liabilities, sums of money, doings, omissions, losses, exposures, and
obligations of any kind whatsoever, at law or in equity, direct or indirect,
known or unknown, matured or unmatured, that the OraSure Releasors, or any of
them, ever had, now has, or may have in the future by reason of, arising out of,
or

 

25/50



--------------------------------------------------------------------------------

  relating to any matter or cause whatsoever related to the Development
Agreement or the Commercialization Agreement existing or occurring from the
beginning of the world until the Effective Date of this Agreement.

 

20. MISCELLANEOUS

 

20.1 Assignment. This Agreement shall not be assigned by either Party without
the prior written consent of the other Party. Such consent shall not be
unreasonably withheld. Notwithstanding the foregoing, (a) Roche may assign or
delegate at its sole discretion its rights and obligations under this Agreement,
in whole or in part to any of its Affiliates, without any such prior written
consent, but shall remain liable hereunder notwithstanding such assignment and
(b) OraSure may assign or delegate at its sole discretion its rights and
obligations under this Agreement, without such prior written consent, to any
Person that succeeds to all or substantially all of its business or assets by
purchase or sale, merger, consolidation or otherwise or acquires the line of
business to which this Agreement relates (“OraSure Assignee”). Each Party
promptly shall provide written notice to the other Party of any assignment or
delegation of this Agreement. Any assignment or delegation of this Agreement in
violation of this Section 20.1 shall be null and void, ab initio. If an OraSure
Assignee is a company that develops and/or sells in vitro diagnostic assays
and/or equipment and which generates sales of such assays and/or equipment in
excess of $500,000,000 (five hundred million) U.S. Dollars) in any given
calendar year, such OraSure Assignee shall not be entitled to sell Immunoassays
under any Roche trademark and label and Roche shall be obligated to supply
Immunoassays in accordance with this Agreement only under such OraSure
Assignee’s own trademark and label.

 

20.2 Compliance with Laws. Each Party shall comply in all material respects
with, and give all notices required by, all applicable laws of any governmental
authority bearing on such Party’s performance of this Agreement as existing on
the Effective Date and/or as enacted or amended during the Term hereof,
including, without limitation, all requirements relating to human health,
safety, animal derived materials, and the environment. In no instance shall
either Party promote the Products in a manner that is inconsistent with existing
regulatory clearances or approvals, or in a manner that shall cause the Products
to become adulterated or misbranded under U.S. law or similar laws in any other
jurisdiction. Each Party shall notify the other Party if it becomes aware of any
non-compliance by it of any material requirement under applicable law and shall
take all appropriate action necessary to comply with such applicable laws.

 

20.3 Compliance with Import and Export Regulations. Each Party acknowledges that
Products delivered under this Agreement may be subject to export control laws
and export or import regulations. Each Party is responsible for and agrees to
comply strictly with all such laws and regulations and acknowledges that it has
the responsibility to obtain licenses to export, re-export, or import as may be
required.

In any case the applicable Supplier has to inform the Purchaser about the
respective numbers/codes of the Products, software or technology according to
the EU Dual Use List and/or the US Commerce Control List or any other EU and US
export control regulation e.g. Weapons- or Munitions List etc. Further, the
applicable Supplier shall notify the Purchaser about the percentage (%) of the
US originated contents in the Products, software or technologies/services.

 

26/50



--------------------------------------------------------------------------------

20.4 Entire Agreement. This Agreement and its attachments constitute the entire
understanding between the Parties with respect to the subject matter hereof, and
supersedes and replaces all prior agreements, understandings, writings and
discussions between the Parties relating to said subject matter, except if
explicitly exempted in this Agreement.

 

20.5 Amendments; Waivers. This Agreement may be amended and any of its terms or
conditions may be waived only by a written instrument executed by both Parties,
or, in the case of a waiver, by the Party waiving compliance. The failure of
either Party at any time to require performance of any provision hereof shall in
no manner affect its rights at a later time to enforce the same. No waiver by
either Party of any condition or term in any instance shall be construed as a
further or continuing waiver of such condition or term or of another condition
or term.

 

20.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the Parties hereto and their respective
successors and permitted assigns.

 

20.7 Governing Law; Jurisdiction. This Agreement shall in all respects regarding
substantive law be governed by and construed in accordance with the laws of the
State of New York, U.S.A, exclusively, as such laws shall be in effect from time
to time, and such laws shall also be applied to all disputes, claims and other
proceedings which may arise hereunder or relating hereto, in the event of
arbitration, court proceedings or otherwise, without giving effect to any choice
of law or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of New York, U.S.A. The
Parties agree that any disputes arising hereunder shall be resolved pursuant to
Section 20.8. To the extent any dispute is not subject to Section 20.8, the
Parties each hereby submit to the exclusive jurisdiction of federal and state
courts in the State of New York, U.S.A. for the purposes of any suit, action or
other proceeding relating to such dispute. Each Party further agrees that
service of any process, summons, notice or document by personal delivery, by
registered mail, or by a recognized international express delivery service to
such Party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in New York, U.S.A. with respect to
any matters to which it has submitted to jurisdiction in this Section. Each
Party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the federal or state courts of the State of
New York, U.S.A., and hereby and thereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

 

27/50



--------------------------------------------------------------------------------

20.8 Dispute Resolution.

 

  (a) Attempt to Settle. Except as otherwise provided in this Section 20.8
below, in the event of any controversy or claim arising out of, relating to or
in connection with any provision of this Agreement or the rights or obligations
of the Parties hereunder, the Parties will try to settle their differences
amicably between themselves as contemplated herein. Either Party may initiate
such informal dispute resolution by sending written notice of the dispute to the
other Party. Promptly following such notice, representatives of the Parties
shall meet in person at a mutually agreeable location to negotiate in good faith
a resolution to the dispute within the thirty (30) day period following the
notice. If the executive officers are unable to promptly resolve such disputed
matter within the said thirty (30) days, either Party may initiate arbitration
proceedings in accordance with Section 20.8 hereof.

 

  (b) Arbitration. The Parties agree that if the dispute is unresolved after
following the procedure in Section 20.8(a), then either Party may initiate
binding arbitration in accordance with the commercial arbitration rules of the
American Arbitration Association (“AAA”) then in force by providing written
notice to the other Party informing the other Party of such intention and the
issues to be resolved. The Parties shall agree upon and appoint three
(3) arbitrators within thirty (30) days after the notice of arbitration is
received, or if the Parties are unable to agree the arbitrators shall be
selected in accordance with the applicable rules of the AAA. Such arbitrators
shall have appropriate experience in the medical diagnostics industry and be
independent of each of the Parties. The Parties shall use their best efforts to
conclude the arbitration within six (6) months after the arbitrators have been
appointed. Each arbitrator selected in accordance with this Section 20.8(b)
shall be required to acknowledge his or her intention and availability to meet
the Parties’ desire that a final decision be issued with respect to the dispute
within six (6) months from the selection of the last arbitrator. The place of
arbitration shall be New York City, New York, U.S.A. The costs of arbitration,
including administrative and arbitrator fees, shall be shared equally by the
Parties, provided that each Party shall bear the expenses of its witnesses,
counsel and other experts. The award or decision of the arbitrators shall be in
writing and shall be final and binding upon the Parties. Judgment upon the award
or decision may be entered in any court having jurisdiction, or application may
be made to such court for judicial acceptance of the award and/or an order of
enforcement as the case may be.

 

  (c) Equitable Relief. Nothing in this Agreement shall be deemed as preventing
any Party from seeking injunctive relief (or any other provisional remedy) from
any court having jurisdiction over the Parties and the subject matter of the
dispute as necessary to protect any Party’s name, proprietary information,
Confidential Information or other Intellectual Property Rights or as
contemplated by Section 20.16.

 

20.9

Severability. The Parties agree that if any part, term or provision of this
Agreement shall be found illegal or in conflict with any valid controlling law,
the validity of the remaining provisions shall not be affected thereby. In the
event the legality of any provision of this Agreement is brought into question
because of a decision by a

 

28/50



--------------------------------------------------------------------------------

  Court of competent jurisdiction of any country in which this Agreement
applies, the Parties will discuss in order to revise or delete the provision in
question so as to comply with the decision of said Court.

 

20.10 Headings. Headings and titles in this Agreement are for convenience
purposes only and shall not in any way influence the construction, performance
and enforcement of any of its provisions.

 

20.11 No Partnership or Agency. Nothing in this Agreement and no action taken by
the Parties pursuant to this Agreement shall constitute, or be deemed to
constitute, a partnership, agency, association, joint venture, or other
cooperative entity. The Parties acknowledge that they are independent
contractors and neither Party has the right or power, express or implied, to
make any commitments of any kind on behalf of the other Party without prior
written consent of the other Party.

 

20.12 Further Assurances. Each Party shall from time to time, at the request and
cost of the other, now or at any time in the future, execute all documents and
do all such acts and things as may be necessary or desirable to give full effect
to this Agreement.

 

20.13 Force Majeure. Neither Party shall be liable for any failure or delay in
its performance under this Agreement due to causes that are beyond its
reasonable control, including acts of God, acts of civil or military authority,
fires, epidemics, floods, earthquakes, riots, wars, sabotage, labor shortages or
disputes, and governmental actions; provided that the delayed Party:
(i) promptly gives the other Party written notice of such cause, and in any
event within fifteen (15) days of discovery thereof, and (ii) uses its
reasonable efforts to correct such failure or delay in its performance. The
delayed Party’s time for performance or cure under Section 15.2 shall be
extended for a period equal to the duration of the cause.

 

20.14 No Third-Party Beneficiaries. Except as expressly provided herein, nothing
in this Agreement, either express or implied, is intended to or shall confer
upon any Third Party any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

20.15 Counterparts. This Agreement may be signed in one or more identical
original or facsimile counterparts, each of which shall be treated as an
original but all of which, when taken together, shall constitute one and the
same instrument. This Agreement may be translated into other languages, but the
English version of this Agreement shall at all times control.

 

20.16 Irreparable Harm. Each Party acknowledges and agrees that, in the event of
any threatened or actual breach by it of any provision of this Agreement, the
other Party shall suffer immediate and irreparable injury not fully compensable
by monetary damages and for which the other Party may not have an adequate
remedy at law. Accordingly, each Party agrees that if the other Party institutes
an action or proceeding to enforce any provisions of this Agreement, the other
Party shall be entitled to injunctive or other equitable relief as may be
necessary or appropriate to enjoin, prevent or curtail any such breach or
threatened breach, without the posting of any bond or security. The foregoing
shall be in addition to and without prejudice to such other rights as each Party
may have under this Agreement, at law or in equity.

 

29/50



--------------------------------------------------------------------------------

20.17 Publication. The Parties agree to publicly announce the principal terms of
this Agreement following execution and to cooperate in the preparation and
timing of one or more press releases to effect such announcement.

 

20.18 Rules of Construction.

 

  (a) Each of the Parties acknowledges and agrees that this Agreement has been
diligently reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by competent counsel and that the
final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties hereto and their counsel.
Accordingly, in the event an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement.

 

  (b) The definitions of the terms herein shall apply equally to the singular
and plural forms of the terms defined, and derivative forms of any capitalized
term defined herein shall have meanings correlative to the meaning specified
herein. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The word “any” shall mean “any and all” unless
otherwise clearly indicated by context. “$” as used in this Agreement means the
lawful currency of the United States. Where either Party’s consent is required
hereunder, except as otherwise specified herein, such Party’s consent may be
granted or withheld in such Party’s sole discretion.

 

  (c) Unless the context requires otherwise, (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein),
(ii) references to this Agreement include all Exhibits, which are incorporated
herein and made part hereof, and any duly executed amendments to the foregoing;
(iii) any reference to any laws herein shall be construed as referring to such
laws as from time to time enacted, repealed or amended, (iv) any reference
herein to any Person shall be construed to include the Person’s successors and
assigns, (v) the words “herein” “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (vi) all references herein to Articles,
Sections, or Exhibits, unless otherwise specifically provided, shall be
construed to refer to Articles, Sections, or Exhibits of this Agreement.

 

30/50



--------------------------------------------------------------------------------

20.19 Annexes. The following annexes shall form integral parts of this
Agreement:

Exhibit A   Immunoassay Specifications Exhibit B   Calibrator Specifications
Exhibit C   Quality Requirements for Products Exhibit D   intentionally omitted
Exhibit E   Chemical Change Notification Exhibit F-1   Immunoassay Transfer
Prices Exhibit F-2   Calibrators Transfer Prices Exhibit G   Roche Trademarks
Exhibit H   Roche Letter to OraSure Dated May 27, 2013

 

31/50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

 

ORASURE TECHNOLOGIES, INC.     ROCHE DIAGNOSTICS OPERATIONS, INC. By:   

/s/ Ronald H. Spair

    By:  

 

Name:    Ronald H. Spair     Name:  

 

Title:    CFO and COO     Title:  

 

ROCHE DIAGNOSTICS GMBH     F. HOFFMANN – LA ROCHE LTD By:   

/s/ Jean-Claude Gottraux

    By:  

/s/ Claus-Joerg Ruetsch

Name:    Jean-Claude Gottraux     Name:   Claus-Joerg Ruetsch Title:    Head of
Roche Professional Diagnostics     Title:   Head Legal Diagnostics By:   

/s/ Claudia Böckstiegel

    By:  

/s/ Juan Cortizo

Name:    ppa Claudia Böckstiegel     Name:   ppa Juan Cortizo Title:    Head
Legal Professional Diagnostics     Title:   Legal Counsel

 

32/50



--------------------------------------------------------------------------------

Exhibit A

Immunoassay Specifications

 

1    Use    Specification 1.1    Intended Use    [***] 1.2    Business/markets
   [***] 1.4   

Controls / Calibrators

(2 levels / 6 levels)

  

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

1.5    Equipment / Applications   

[***]

[***]

[***]

1.6    Panels / Assays Developed   

[***]

[***]

[***]

[***]

[***]

2    Performance Characteristics    2.1    Analytical Sensitivity/ (Limit of
Detection)    [***] 2.2   

Specificity

Compared to Mass Spectrometry

   [***] 2.3   

Sensitivity

Compared to Mass Spectrometry

   [***] 2.4    Method Comparison    [***] 2.5    Resolution (Control Levels)   
[***] 2 .6   

Cutoff (Phase 1)

Amphetamine

Methamphetamine/ MDMA

Cocaine (BZE)

Opiates

Phencyclidine (PCP)

  

[***]

[***]

[***]

[***]

[***]

[***]

2.8    Cross Reactivity       Amphetamines   

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

33/50



--------------------------------------------------------------------------------

   Methamphetamine/MDMA   

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

   Cocaine    [***]    Opiates   

[***]

[***]

[***]

[***]

[***]

[***]

   Phencyclidine (PCP)   

[***]

[***]

[***]

2.9   

Calibrators Target Analytes

Amphetamine

Methamphetamine/ MDMA

Cocaine

Opiates

Phencyclidine (PCP)

  

 

 

[***]

[***]

[***]

[***]

[***]

2.10   

 

Calibrator Levels

Amphetamine

Methamphetamine

Cocaine (BZE)

Opiates (Morphine)

PCP

 

  

 

[***]

[***]

[***]

[***]

[***]

[***]

2.11   

Control Levels

Amphetamine

Methamphetamine

Cocaine (BZE)

Opiates (Morphine)

PCP

  

[***]

[***]

[***]

[***]

[***]

[***]

 

2.12          Precision Semi-quantitative   Intra-Assay   Inter-Assay   
      Amphetamines  

[***]

[***]

 

[***]

[***]

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

34/50



--------------------------------------------------------------------------------

         Methamphetamine  

[***]

[***]

 

[***]

[***]

         Cocaine  

[***]

[***]

 

[***]

[***]

         Opiates  

[***]

[***]

 

[***]

[***]

         PCP  

[***]

[***]

 

[***]

[***]

3    Stability     3.1    Reagents - Shelf Life (2 - 8C)  

    [***]

    [***]

  3.2    Calibrators – Shelf Life (2 - 8C)       [***]   3.3    Control – Shelf
Life (2 - 8C)       [***]   3.4    Reagents – Onboard Stability       [***]  
3.5    Controls Stability - Open Bottle[***]     3.6    Calibrator Stability -
Open Bottle[***]     3.7    Sample– Intercept device  

    [***]

    [***]

  4    Regulatory Requirements     4.1    Approval Requirements       [***]  

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

35/50



--------------------------------------------------------------------------------

Exhibit B

Calibrator Specifications

 

DAT Oral Fluid Calibrators and Controls Formulation of product    [***] Matrix
of product    [***] Handling of product    [***]

Source of added

components

   [***] Size of components   

[***]

[***]

Bottle material    [***] Storage conditions    [***] Acceptance cirteria   
[***] Real time    [***] Stress    [***] Shipping category    [***] Minimum
expiration date    [***] Opened/reclosed bottle    [***]

Performance – typical

analyte concentration

  

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

36/50



--------------------------------------------------------------------------------

Specifications    Requirements 1 OF DAT Cal 0    1.a. Appearance    [***]

1.b. Drug Analyte

•  None (Negative) – Assay testing

   [***] 2 OF DAT Cal A 1    2.a. Appearance    [***] 2.b. Drug Analyte   

•  Phencyclidine (PCP)

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Benzoylecgonine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Morphine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Methamphetamine

•  LC/MS/MS

Assay testing

  

[***]

[***]

Specifications    Requirements 3 OF DAT Cal A 2    3.a. Appearance    [***] 3.b.
Drug Analyte   

•  Phencyclidine (PCP)

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Benzoylecgonine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Morphine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Methamphetamine

•  LC/MS/MS

Assay testing

  

[***]

[***]

Specifications    Requirements 4 OF DAT Cal A 3    4.a. Appearance    [***] 4.b.
Drug Analyte   

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

37/50



--------------------------------------------------------------------------------

•  Phencyclidine (PCP)

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Benzoylecgonine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Morphine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Methamphetamine

•  LC/MS/MS

Assay testing

  

[***]

[***]

Specifications    Requirements 5 OF DAT Cal A 3    5.a. Appearance    [***] 5.b.
Drug Analyte   

•  Phencyclidine (PCP)

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Benzoylecgonine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Morphine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Methamphetamine

•  LC/MS/MS

Assay testing

  

[***]

[***]

Specifications    Requirements 6 OF DAT Cal A 3    6.a. Appearance    [***] 6.b.
Drug Analyte   

•  Phencyclidine (PCP)

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Benzoylecgonine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Morphine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Methamphetamine

•  LC/MS/MS

Assay testing

  

[***]

[***]

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

38/50



--------------------------------------------------------------------------------

Specifications    Requirements 1 OF DAT Control 0    1.a. Appearance    [***] 2
OF DAT Control Set A POS    2.a. Appearance    [***] 2.b. Drug Analyte   

•  Phencyclidine (PCP)

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Benzoylecgonine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Morphine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Methamphetamine

•  LC/MS/MS

Assay testing

  

[***]

[***]

Specifications    Requirements 3 OF DAT Control Set A NEG    3.a. Appearance   
[***] 3.b. Drug Analyte   

•  Phencyclidine (PCP)

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Benzoylecgonine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Morphine

•  LC/MS/MS

Assay testing

  

[***]

[***]

•  Methamphetamine

•  LC/MS/MS

Assay testing

  

[***]

[***]

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

39/50



--------------------------------------------------------------------------------

Exhibit C

Quality Requirements for Products

 

1. Roles. Supplier shall comply with all laws applicable to a manufacturer of
finished medical devices, including without limitation, pre-market notification
and quality system requirements, if applicable.

 

2. Compliance with Quality Assurance and Quality System Regulations. Supplier
represents and warrants as follows: (a) the manufacturing processes used to
produce its Products comply with all applicable laws. Supplier further
represents and warrants that Supplier shall maintain purchasing controls in
accordance with all applicable laws and shall establish and maintain procedures
to ensure that Supplier’s subcontractors, vendors and manufacturers comply with
all such applicable laws. Supplier shall provide Provider with any applicable
validation certificates upon request. Supplier represents and warrants that an
installation qualification, operational qualification, and performance
qualification has been performed on the manufacturing processes for the Products
in accordance with GM P. Without limiting the warranty in this Paragraph,
Supplier warrants that none of its Products, at the time of delivery, are
adulterated or misbranded within the meaning of the Federal Food, Drug, and
Cosmetic Act, as amended (21 U.S.C. 321-394), or similar law of any other
jurisdiction.

 

3. Incoming Quality Control Tests/Inspections. Supplier shall perform
appropriate incoming quality control tests and/or inspections to determine that
the quality of the component parts and/or raw materials used in the manufacture
of its Product(s) meets Supplier’s requirements. Supplier shall keep complete,
accurate, and reproducible records of all data relating to such component parts
and/or raw materials. Supplier shall maintain an appropriate system for auditing
its subcontractors, vendors or manufacturers (if any).

 

4. Final Inspection of Lots. Supplier shall use statistical or other appropriate
sampling to inspect every lot of its Product(s) to be delivered to Provider for
compliance with the applicable Specifications and the other terms and conditions
of this Agreement prior to shipment, and shall issue a certificate of compliance
in a form reasonably satisfactory to Provider in respect thereof.

 

5. Reports, Complaints and Inquiries from Governmental Authority.

(a) Adverse Event Reports. Supplier shall be responsible for reporting adverse
device events, malfunctions, incidents, near incidents and other reportable
events for its Product(s) to relevant Regulatory Authorities pursuant to the
applicable laws of any jurisdiction in which the Product is marketed or sold,
including the FDA’s medical device reporting requirements set forth in 21 C.F.R.
Part 803. Provider shall provide such assistance and information as Supplier
reasonably requests to fulfill its reporting obligations for the Product.
Supplier shall maintain files and records as required by 21 C.F.R. 803 (or
similar provisions of other applicable laws). Any adverse experience information
obtained by a Party with respect to the other Party’s Products shall be reported
to the other Party, by telephone or by facsimile within three (3) Business Days
after initial receipt of any such information: provided, however, any report of
a serious adverse event or any

 

40/50



--------------------------------------------------------------------------------

report of a death shall be reported to the other Party by telephone within
twenty-four (24) hours after receipt of the information and by facsimile within
forty-eight (48) hours after receipt of the information.

(b) Inquiries from Regulatory Authority. If either Supplier or Provider receives
notice of an inspection, audit, or inquiry by a Regulatory Authority relating to
the Product(s), arising from the any activities under this Agreement, or
concerning either Party’s compliance with applicable laws in connection with its
activities under this Agreement, the Party receiving such notice of inspection,
audit, or inquiry will notify the other Party as soon as possible, but in no
event later than forty-eight (48) hours after receipt of such notice or
notification, and provide to the other Party, within seventy-two (72) hours,
copies of any documents received from or supplied to the Regulatory Authority
that are relevant to the inspection or inquiry. Supplier and Provider agree to
cooperate reasonably with each other during any inspection, investigation or
other inquiry, including providing information and/or documentation as requested
by the Regulatory Authority.

 

6. Regulatory Approval. Supplier represents and warrants to Provider that
Supplier will use commercially reasonable efforts to obtain and maintain any
existing marketing approvals or clearances for the Products required by
applicable Regulatory Authorities in the United States and other applicable
jurisdictions. Supplier hereby grants to Provider the fully paid-up right during
the Term of this Agreement to use any and all regulatory approvals and
clearances related to the Products owned by or licensed to Supplier. Provider
shall have a right of reference to any and all technical, scientific and
clinical data in any application for marketing approval or clearance for the
Product.

 

7. Supplier Corrective Action Request. If, during the Term of this Agreement,
Provider reasonably identifies an issue that may affect the quality of a
Product(s), its components or raw materials, Supplier’s manufacturing processes
or quality control processes or procedures, Provider may at its sole discretion,
issue to Supplier a Supplier Correction Action Request (each a “SCAR”). Within
fifteen (15) Business Days after the issue date of the SCAR, Supplier shall
deliver to Provider a detailed response to the SCAR (a “SCAR Response”). If
final closure and verification on the issue or issues identified in the SCAR
cannot be achieved within fifteen (15) Business Days of Supplier’s receipt of
the SCAR, as part of the SCAR Response, Supplier shall submit to Provider an
action plan detailing its proposed plan to correct the issues identified in the
SCAR. Provider shall have the right to review and propose revisions to any such
action plans. Following Provider’s approval and Supplier’s initial
implementation of the corrective action plan, Supplier shall provide bi-weekly
status reports, upon reasonable request, to Provider until final verification of
the corrective action is accomplished and Provider accepts the corrective action
by written notice to Supplier.

 

8. Regulatory Documentation. Supplier shall accurately prepare and maintain all
necessary and customary records as required by law, including without limitation
records related to the manufacturing processes undertaken by Supplier pursuant
to this Agreement in compliance with all applicable laws. Provider shall have
access to and the right to review such records, upon request and without charge,
in order to ensure compliance with this Agreement.

 

41/50



--------------------------------------------------------------------------------

9. Violations. Supplier shall notify Provider as soon as practicable after
becoming aware of any violation of any applicable laws or Quality Requirements,
relating to its Product(s), the manufacturing processes, or otherwise relating
to or arising out of Supplier’s activities pursuant to this Agreement.

 

42/50



--------------------------------------------------------------------------------

Exhibit E

Chemical Change Notification- CCN

PROCEDURE FOR USE OF CHEMICAL CHANGE NOTIFICATION FOR

ROCHE DIAGNOSTICS PRODUCTS PRODUCED BY OEM-PARTNER

 

 

Information required by RDO from the OEM-Partner concerning changes in device(s)
chemical change notification Procedure (CC N)

 

1. Preliminary remarks

Any planned changes in device on behalf of the OEM-Partner must be notified to
RDO at least 2 to 3 months prior to the change. On receiving notification a
CCN-procedure will be started at RDO. Alterations in device specification as
agreed to in any previous contract, are not a constituent part of the
CCN-procedure. Such alterations require special agreement and consent by both
parties.

In the case of any alteration(s) the OEM-partner must provide evidence that the
change in the device makes no change to the product specification or quality
(validation, verification). It remains the privilege of RDO to make any
necessary comments concerning the aforementioned alterations. If judged
necessary by RDO further experimental evidence must be provided by the
OEM-partner. The first two production lots, produced following an alteration in
the device, must have all necessary quality control examinations. These
examinations must be carried out by the OEM - partner.

 

2. List of planned device changes, about which RDO must be informed in advance:

 

  •   Changes in manufacturing facilities, methods or quality procedures

 

  •   Changes in principle of operation, ingredients, principle of operation, or
physical layout of the device

 

  •   Change of critical raw materials

 

  •   Change of supplier of critical compounds

 

  •   Labeling changes

 

  •   Changes in packaging

 

  •   Changes in the sterilization procedures

 

  •   Changes of the expiration date of the device

 

  •   Changes in the stability of the device

 

43/50



--------------------------------------------------------------------------------

3. Partners responsible at RDO

Window person in QA RDO

 

44/50



--------------------------------------------------------------------------------

CHEMICAL CHANGE NOTIFICATION REPORT

CCN-REPORT

 

Company:     

Product Name:     

Material Number:     

Originator and Dept.:         Date:     

Description of intended change:       

Reason(s) for intended change:       

Validation/verification of intended change:       

Risk assessment for intended change:       

Plan date for implementation:     

Departmental Approval:         Date:     

                                                            Accept

The change has no effect on product specification (attach data)

final disposition approval (authorized persons):

 

Research and Development   

 

   Date:   

 

Re-engineering Development   

 

   Date:   

 

Production:   

 

   Date:   

 

Quality Assurance:   

 

   Date:   

 

 

 

 

The change is accepted by RDO   ¨ The change is not accepted by RDO   ¨

 

45/50



--------------------------------------------------------------------------------

Exhibit F-1

Immunoassay Transfer Prices

 

   [***]    [***]    [***] Amphetamine    [***]    [***]    [***]
Methamphetamine    [***]    [***]    [***] Cocaine    [***]    [***]    [***]
Opiates    [***]    [***]    [***] PCP    [***]    [***]    [***]

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

46/50



--------------------------------------------------------------------------------

Exhibit F-2

Calibrators & Controls Transfer Prices

 

    

Roche

Cat.-No.

   OraSure
Cat.-No.    Product name    Description    Packaging    Transfer Price to Roche
   [***]    [***]    [***]    [***]    [***]    [***] CALIBRATORS    [***]   
[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***] CONTROLS    [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]

 

[***] Portions of this page have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

47/50



--------------------------------------------------------------------------------

Exhibit G

Roche Trademarks

COBAS®

cobas®

cobas c

MODULAR

 

48/50



--------------------------------------------------------------------------------

Exhibit H

Roche Letter to OraSure Dated

May 27, 2013

 

LOGO [g6545061.jpg]

OraSure Technologies, Inc.

220 East First Street

Bethlehem, PA 18015

Facsimile: (619) 882-2275

Attention: Douglas A. Michels, President

May 27, 2013

Joint Development and Cross-License Agreement between OraSure Technologies. Inc.
and Roche Diagnostics Operations, Inc., Roche Diagnostics GmbH and F.
Hoffmann-La Roche Ltd dated June 15, 2008 (“Development Agreement”) Request for
assistance with Olympus 680 applications

Dear Mr. Michels

Following our last discussion in Chicago, we have carefully reviewed OraSure’s
request for assistance with Olympus 680 applications.

While we maintain our position as communicated in Roche’s notice of termination
dated November 22, 2012 and disagree with the view that OraSure response letter
dated December 21, 2012, we are willing to work on this specific application
process with OraSure.

We currently estimate that the sequence of next steps will be as follows:

 

  •   Finalization of documents (protocols and reporting templates) at Roche
takes about 1 week.

 

  •   As soon as application data are available from OTI Roche needs
approximately 3 months for the compilation and review of application reports and
labeling changes.

Please note that our agreement to support OraSure in this matter is made without
prejudice and does not constitute an acknowledgement of any contractual
obligation.

Please contact Randy Pritchard, should you have further questions. We look
forward to continuing our discussions to reach a mutually-agreeable solution as
to the state of our relationship.

 

LOGO [g6545062.jpg]

 

49/50



--------------------------------------------------------------------------------

 

LOGO [g6545061.jpg]

Sincerely,

Roche Diagnostics GmbH

 

/s/ Jean-Claude Gottraux   /s/ Claudia Böckstiegel Jean - Claude Gottraux   ppa.
Claudia Böckstiegel Head of Roche Professional Diagnostics   Head Legal
Professional Diagnostics

Copy to

OraSure Technologies, Inc.

220 East First Street

Bethlehem, PA 18015

Facsimile: (619) 882-2275

Attention: General Counsel

 

50/50